Citation Nr: 0520887	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from March 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2002, which granted service connection for PTSD, 
and assigned a 10 percent rating; the veteran appeals the 10 
percent evaluation.  In April 2004, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The veteran's service-connected psychiatric disability is 
manifested by symptoms including restricted affect, intrusive 
recollections of traumatic events, and insomnia, resulting in 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his symptoms of PTSD warrant a 
rating higher than 10 percent.  

The evidence shows that the veteran served in Vietnam as a 
light weapons infantryman.  His awards and decorations 
include the Combat Infantryman Badge, the Bronze Star Medal 
with "V" device, and the Purple Heart Medal with Oak Leaf 
Cluster, the latter for shrapnel wounds sustained on two 
separate occasions.  A claim for service connection for PTSD, 
received in April 2001, resulted in a grant of service 
connection for the condition, and the assignment of a 10 
percent rating.  The current appeal ensues from the original 
grant of service connection.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
PTSD is evaluated under a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  

According to the general rating formula, a mental condition 
which has been formally diagnosed, but is without symptoms 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication is 
evaluated noncompensably disabling.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or with symptoms 
controlled by continuous medication, warrants a 10 percent 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A mental disorder is rated 30 percent when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id. 

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

On a VA examination in August 2001, the veteran described 
combat recollections, which, the examiner noted, saddened 
him.  The veteran reported a history of hypervigilance, 
nightmares, and experienced real difficulties with crowded 
enclosed areas.  The examiner commented that it was probably 
not by chance that the veteran, who was a roofer, had chosen 
an occupation where he could work outside.  Mental status 
examination was essentially normal except the veteran had a 
somewhat restricted affect.  The diagnosis was chronic PTSD, 
mild to moderate.  The GAF was 68.  

In April 2004, a therapist with a VA outpatient clinic wrote 
summarizing the veteran's psychiatric treatment at that 
facility.  According to this letter, the veteran had 
initially been treated from May 2001 to November 2002, but 
had stopped because he felt his symptoms were becoming worse, 
and he found himself drinking after each session.  He 
returned to treatment in March 2004, stating that although he 
had stopped treatment to decrease the memories of Vietnam, 
they had not decreased, but instead, had worsened.  

The therapist noted that the veteran had been married three 
times.  He did not like to admit to any vulnerabilities, and 
felt that PTSD was a weakness.  He said he had intrusive 
thoughts daily, and was particularly stressed by smells 
evocative of Vietnam.  He also had insomnia.  He re-
experienced the trauma regularly, and showed evidence of 
numbing and increased arousal.  It was concluded that he had 
PTSD, chronic, moderate.  

At his hearing before the undersigned in April 2004, the 
veteran confirmed that he was currently being treated for 
PTSD.  He was not taking medication.  He said he had problems 
at work with authority and anger.  

According to the general rating formula, a mental disorder is 
rated 30 percent when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Although the veteran has chronic sleep impairment, the 
evidence of record does not show that he exhibits depressed 
mood, anxiety, suspiciousness, panic attacks, or any memory 
loss.  However, the criteria set forth in the rating formula 
for mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Other symptoms, and the effect of those symptoms on 
the claimant's social and work situation, must also be 
considered.  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate, 
equivalent rating will be assigned.  Id.  

In this case, the veteran has insomnia, daily intrusive 
thoughts, regularly re-experiences the trauma, and shows 
evidence of numbing and increased arousal.  He has been 
married three times, and, although maintaining employment, 
the examiner in August 2001 found it significant that the 
veteran had chosen an outside occupation.  Moreover, his 
therapist indicated that he did not like to admit to any 
vulnerabilities, suggesting that, if anything, his symptoms 
are underreported.  The Board finds that the evidence shows 
that the veteran's current level of symptomatology exceeds 
the mild, transient symptoms contemplated by the 10 percent 
rating and that his impairment has become more frequent than 
"only during periods of significant stress."

In view of these factors, the Board finds the evidence is 
approximately balanced as to whether or not the veteran meets 
the criteria for a 30 percent rating for PTSD.  Applying the 
benefit-of-the-doubt rule in his favor, the Board finds his 
PTSD is 30 percent disabling, and an increased rating for 
PTSD, to the 30 percent level, is granted.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's symptoms of PTSD are not of such severity as to 
warrant a 50 percent rating.  Although a restricted affect 
has been shown, he does not have circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long term memory, impaired 
judgment, impaired abstract thinking, or disturbances of 
motivation and mood.  He has been on the same job for many 
years, and has a longstanding group of friends.  Although 
some occupational impairment is shown, this impairment 
results in no more than occasional decrease in work 
efficiency and inability to perform occupational tasks.  None 
of the other criteria which exemplify a 50 percent rating are 
present, nor have any equivalent symptoms been shown.  The 
preponderance of the evidence is against the claim, and the 
symptoms present do not more closely approximate the criteria 
for the higher rating.  Accordingly, the benefit-of-the-doubt 
rule does not apply, and a rating higher than 30 percent is 
denied. 38 U.S.C.A. § 5107(b);  Ortiz; Gilbert.   

The Board also finds that the symptoms reflective of a 30 
percent rating have been present throughout the appeal 
period, and the facts do not warrant any higher evaluation 
for any specific period of time during the appeal period.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
regard, the therapist's letter dated in April 2004 contained 
a longitudinal description of the veteran's symptoms.  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The notice must: (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to obtain; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA also requires VA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  

In a letter dated in July 2001, prior to the January 2002 
rating action on appeal, the RO informed the veteran of the 
evidence necessary to substantiate his service connection 
claim, and of his and VA's respective obligations to obtain 
specified different types of evidence.  In January 2002, the 
service connection claim was granted; the veteran's appeal of 
the rating assigned is a "downstream" issue from that of 
entitlement to service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide separate 38 U.S.C.A. § 5103(a) notice 
with regard to "downstream" issues, where the notice was 
provided in connection with the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004).  The Board 
is bound by the General Counsel's holding.  38 U.S.C.A. § 
7104(c) (West 2002).  Nevertheless, the February 2003 
statement of the case contained the text of 38 C.F.R. § 
3.159, thus the veteran has also been informed of the need to 
provide any evidence in his possession that pertains to his 
claim.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  A summary 
of the veteran's VA treatment has been received, and an 
examination was provided.  The veteran testified at a Travel 
Board hearing before the undersigned in April 2004.  At that 
time, it was indicated by the veteran that he received his 
treatment at the VA.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  Any 
deficiency in the duties to notify or assist constitutes no 
more than harmless error.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A 30 percent evaluation, but no higher, for PTSD is granted.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


